DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/357556, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  According to prior-filed application (16/357556), the specification does not describe The main uplink signal may include the time length of a downlink signal and the amount of the downlink signal(s) that the input device 90 is required to transmit in the frame F1. For example, the main uplink signal may indicate that the time length of the downlink signal transmitted in the time slot S13 equals L0, and also indicate that there are totally 3 downlink signals to be transmitted in the frame F1 (i.e., in the time slots S13, S15 and S17 in this example). Note that a frame such as F1 indicates a time length in which an image frame is displayed or a frame of image data is output to the display panel of the touch display device 10; the time length of the first downlink signal is different from the time length of the second downlink signa; and the first sub-uplink signal further notifies the input device of a time length of a third downlink signal among the plurality of downlink signals.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the main uplink signal indicating an amount of a plurality of downlink signals transmitted in a frame” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 1: It recites “transmitting a main uplink signal to an input device, the main uplink signal indicating an amount of a plurality of downlink signals transmitted in a frame,… the first sub-uplink signal notifying the input device of a time length of a first downlink signal among the plurality of downlink signals”. However, the drawing of the specification does not describe these features. According to Figs. 2-5, an image frame F1-F5 includes a plurality of time slots, wherein a first time slot includes a main uplink signal period, a second time slot includes an image display period, a third time slot includes a sub-uplink signal period and a downlink signal and etc. During an image frame period, a controller of a touch display device transmits a main uplink signal and a plurality of sub-uplink signals from the touch display device to an input device, wherein the main uplink signal is transmitted from the touch display device to the input device for connecting a communication between the touch display device and the input device, and the input device provides a plurality of downlink signals corresponding the plurality of sub-uplink signals. The plurality of downlink signals is not a part of any uplink signals including the main uplink signal and the plurality of sub-uplink signals. In other words, each of the plurality of downlink signals is one to one corresponding to each of the plurality of sub-uplink signals. In addition, the controller of the touch display device is not enable to transmit the uplink signals to the input device when the input device is not in a detection range. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claims 2-5: Claims 2-5 are dependent claims of claim 1. Therefore, claims 2-5 are rejected with same rationale as claim 1.
As to claim 5: It recites “the first sub-uplink signal further notifies the input device of a time length of a third downlink signal among the plurality of downlink signals”. However, according to the drawing, each of the plurality of sub-uplink signals and each of the plurality of downlink signals is one-to-one correspondence. It is not enable one skilled in the art to make and/or use claimed invention.
As to claim 6: It recites “transmitting a main uplink signal to an input device, the main uplink signal indicating an amount of a plurality of downlink signals transmitted in a frame,… the first sub-uplink signal notifying the input device of a time length of a first downlink signal among the plurality of downlink signals”. However, the drawing of the specification does not describe these features. According to Figs. 2-5, an image frame F1-F5 includes a plurality of time slots, wherein a first time slot includes a main uplink signal period, a second time slot includes an image display period, a third time slot includes a sub-uplink signal period and a downlink signal and etc. During an image frame period, a controller of a touch display device transmits a main uplink signal and a plurality of sub-uplink signals from the touch display device to an input device, wherein the main uplink signal is transmitted from the touch display device to the input device for connecting a communication between the touch display device and the input device, and the input device provides a plurality of downlink signals corresponding the plurality of sub-uplink signals. The plurality of downlink signals is not a part of any uplink signals including the main uplink signal and the plurality of sub-uplink signals. In other words, each of the plurality of downlink signals is one to one corresponding to each of the plurality of sub-uplink signals. In addition, the controller of the touch display device is not enable to transmit the uplink signals to the input device when the input device is not in a detection range. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claims 7-10: Claims 7-10 are dependent claims of claim 6. Therefore, claims 7-10 are rejected with same rationale as claim 6.
As to claim 10: It recites “the first sub-uplink signal further notifies the input device of a time length of a third downlink signal among the plurality of downlink signals”. However, according to the drawing, each of the plurality of sub-uplink signals and each of the plurality of downlink signals is one-to-one correspondence. It is not enable one skilled in the art to make and/or use claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koike et al (US 2018/0024654 A1).
As to claim 1: Koike discloses a controller of a touch display device (Figs. 10-15, “a controller 61”, used in “a touch display device”; Abstract, ¶0008, 0017, 0043, 0109), configured to perform: 
transmitting a main uplink signal to an input device, the main uplink signal indicating an amount of a plurality of downlink signals transmitted in a frame (Figs. 10-15, transmitting “a main uplink signal US” to “an input device 100”, the main uplink signal indicating “an amount of a plurality of downlink signals DS transmitted in a frame; ¶0024, 0045, 0109-0129, wherein a refresh cycle VT represents a frame time period);
transmitting a first sub-uplink signal to the input device, the first sub-uplink signal notifying the input device of a time length of a first downlink signal among the plurality of downlink signals (Figs. 11C, 13, transmitting “a first sub-uplink signal USsub” to the input device, the first sub-uplink signal notifying the input device of “a time length T2/T6” of “a first downlink signal D_DP among the plurality of downlink signals DS”; Abstract, ¶0024, 0045, 0117-0129);
transmitting a second sub-uplink signal to the input device, the second sub-uplink signal notifying the input device of a time length of a second downlink signal among the plurality of downlink signals; and receiving the plurality of downlink signals from the input device (Figs. 11C, 13, transmitting “a second sub-uplink signal USsub” to the input device, the second sub-uplink signal notifying the input device of a time length of “a second downlink signal D_DP” among the plurality of downlink signals DS; Abstract, ¶0024, 0045, 0109-0129); and 
receiving the plurality of downlink signals from the input device (Fig. 11C shows receiving the plurality of downlink signals DS from the input device; Abstract, ¶0024, 0045, 0109-0129).  
As to claim 2: Koike discloses the first sub-uplink signal is transmitted in a first time slot in which the first downlink signal is to be received, and the second sub-uplink signal is transmitted in a second time slot in which the second downlink signal is to be received, wherein the first time slot is different from the second time slot (Figs. 11C, 13 show the first sub-uplink signal is transmitted in a first time slot in which the first downlink signal is to be received, and the second sub-uplink signal is transmitted in a second time slot in which the second downlink signal is to be received, wherein the first time slot is different from the second time slot).   
As to claim 3: Koike discloses the time length of the first downlink signal is different from the time length of the second downlink signal (Fig. 14A, the time length of the first downlink signal is different from the time length of the second downlink signal; ¶0130-0132).  
As to claim 4: Koike discloses the first downlink signal is received in response to the first sub-uplink signal, and the second downlink signal is received in response to the second sub-uplink signal (Figs. 11C, 13, the first downlink signal is received in response to the first sub-uplink signal, and the second downlink signal is received in response to the second sub-uplink signal; ¶0109-0129).  
As to claim 5: Koike discloses the first sub-uplink signal further notifies the input device of a time length of a third downlink signal among the plurality of downlink signals, and the Page 12 of 15first downlink signal and the third downlink signal are received in different time slots (Figs. 11C, 13-14, the first sub-uplink signal further notifies the input device of a time length of a third downlink signal among the plurality of downlink signals, and the Page 12 of 15first downlink signal and the third downlink signal are received in different time slots; ¶0024, 0045, 0117-0129) .  
As to claim 6: Koike discloses a touch display device (Fig. 10, “a touch display device”; Abstract), comprising: 
a display module (Fig. 10, “a display module 33”; ¶0065, 0104); 
a touch module (Fig. 10, “a touch module 34”; ¶0105); and 
a controller, coupled to the display module and the touch module (Fig. 10, “a controller 61”, coupled to the display module and the touch module; ¶0106-0111), and configured to perform: 
transmitting a main uplink signal to an input device, the main uplink signal indicating an amount of a plurality of downlink signals transmitted in a frame (Figs. 11C, 13-15, transmitting “a main uplink signal US” to “an input device 100”, the main uplink signal indicating “an amount of a plurality of downlink signals DS” transmitted in a frame; ¶0024, 0045, 0109-0129, wherein a refresh cycle VT represents a frame time period);
transmitting a first sub-uplink signal to the input device, the first sub-uplink signal notifying the input device of a time length of a first downlink signal among the plurality of downlink signals (Figs. 11C, 13, transmitting “a first sub-uplink signal USsub” to the input device, the first sub-uplink signal notifying the input device of “a time length T2/T6” of a first downlink signal among the plurality of downlink signals; Abstract, ¶0024, 0045, 0117-0129); 
transmitting a second sub-uplink signal to the input device, the second sub-uplink signal notifying the input device of a time length of a second downlink signal among the plurality of downlink signals (Figs. 11C, 13, transmitting a second sub-uplink signal to the input device, the second sub-uplink signal notifying the input device 100 of “a time length T3/T6” of a second downlink signal among the plurality of downlink signals; Abstract, ¶0024, 0045, 0117-0129); and 
receiving the plurality of downlink signals from the input device (Fig. 11C shows receiving the plurality of downlink signals DS from the input device 100).  
As to claim 7: Koike discloses the first sub-uplink signal is transmitted in a first time slot in which the first downlink signal is to be received by the controller, and the second sub-uplink signal is transmitted in a second time slot in which the second downlink signal is to be received by the controller, wherein the first time slot is different from the second time slot (Figs. 11C, 13, the first sub-uplink signal is transmitted in a first time slot in which the first downlink signal is to be received by the controller, and the second sub-uplink signal is transmitted in a second time slot in which the second downlink signal is to be received by the controller, wherein the first time slot is different from the second time slot; ¶0117-0129).  
As to claim 9: Koike discloses the time length of the first downlink signal is different from the time length of the second downlink signal (Figs. 11C, 14(A), the time length of the first downlink signal is different from the time length of the second downlink signal; ¶0132).  
As to claim 9: Koike discloses the first downlink signal is received by the controller in response to the first Page 13 of 15sub-uplink signal, and the second downlink signal is received by the controller in response to the second sub-uplink signal (Figs. 11C, 13, the first downlink signal is received by the controller in response to the first Page 13 of 15sub-uplink signal, and the second downlink signal is received by the controller in response to the second sub-uplink signal).  
As to claim 10: Koike discloses the first sub-uplink signal further notifies the input device of a time length of a third downlink signal among the plurality of downlink signals, and the first downlink signal and the third downlink signal are received by the controller in different time slots (Figs. 11C, 13-14, the first sub-uplink signal further notifies the input device of a time length of a third downlink signal among the plurality of downlink signals, and the first downlink signal and the third downlink signal are received by the controller in different time slots; ¶0024, 0045, 0117-0129).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693